DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 07/12/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein a portion of the S/D structure is directly below the gate spacer” claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (US 2018/0138268 A1; hereafter Smith).

Regarding claim 1. Smith discloses a gate-all-around structure (Fig 2), comprising: 
a plurality of nanostructures stacked ( Fig 2, nanowire channel 211, Para [ 0048]) over a substrate (substrate 201, Para [ 0048]) in a vertically direction, wherein the nanostructures extends from a gate region (Fig 2,  gate structure 220, Para [ 0048]) to a source/drain (S/D) region (source/drain 213, Para [ 0048]); a gate structure (Fig 2,  gate structure 220, Para [ 0048]) formed in the gate region (Fig 2,  gate structure 220, Para [ 0048]) around the first nanostructures  ( Fig 2, nanowire channel 211, Para [ 0048]); and a S/D structure formed in the S/D region (source/drain 213, Para [ 0048]), wherein the S/D structure (source/drain 213, Para [ 0048]) is in direct contact with a top surface of one of the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]), wherein an outer sidewall of the S/D structure (source/drain 213, Para [ 0048]) is aligned with an outer sidewall of the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]). 

Regarding claim 2. Smith discloses the gate-all-around structure of claim 1, Smith further discloses the further comprising: an inner spacer (spacers 227, Para [ 0048]) between the gate structure (Fig 2, gate structure 220, Para [ 0048]) and the S/D structure (source/drain 213, Para [ 0048]).
  
Regarding claim 4. Smith discloses the gate-all-around structure of claim 1, Smith further discloses further comprising: a isolation layer (isolation structure 231, Para [ 0048]) formed between the substrate (at least some portion of substrate 201) and the nanostructures (Fig 2, nanowire channel 211, Para [ 0048]). 
 
Regarding claim 7. Smith discloses the gate-all-around structure of claim 1, Smith further discloses further comprising: a fin (bulk fin 205, Para [ 0048]) extended from the substrate (201), wherein the nanostructure (Fig 2, nanowire channel 211, Para [ 0048]) formed over the fin (bulk fin 205, Para [ 0048]).  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2018/0138268 A1; hereafter Smith) in view of Bergendahl et al (US 2017/0222024 A1; hereafter Bergendahl).


Regarding claim 8. Smith discloses a gate-all-around structure, comprising: a plurality of nanostructures ( Fig 2, nanowire channel 211, Para [ 0048])  stacked over a substrate (substrate 201, Para [ 0048])  in a vertically direction; a gate structure (Fig 2,  gate structure 220, Para [ 0048]) formed around the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]); a gate spacer  ( left spacer 227, Para [ 0048])  formed on a sidewall of the gate structure (Fig 2,  gate structure 220, Para [ 0048]); and a S/D structure  (source/drain 213, Para [ 0048])  formed adjacent to the gate structure  (Fig 2,  gate structure 220, Para [ 0048]), wherein the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]) extend beyond an outer surface of the gate spacer  ( left spacer 227, Para [ 0048]).  
But, Smith does not disclose explicitly wherein a portion of the S/D structure is directly below the gate spacer.

In a similar field of endeavor, Bergendahl discloses wherein a portion of the S/D structure (Fig 25, source/drain 1702, Para [ 0064]) is directly below the gate spacer (spacer 1302, Para [ 0071]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Smith in light of Bergendahl teaching “wherein a portion of the S/D structure (Fig 25, source/drain 1702, Para [ 0064]) is directly below the gate spacer (spacer 1302, Para [ 0071])” for further advantage such as gate voltage controls whether the path from drain to source.

Regarding claim 9. Smith and Bergendahl discloses the gate-all-around structure of claim 8, Smith further discloses further comprising: an inner spacer (right spacer 227, Para [ 0048]) between the gate structure (Fig 2, gate structure 220, Para [ 0048]) and the S/D structure (source/drain 213, Para [ 0048]).  

Regarding claim 14. Smith and Bergendahl discloses the gate-all-around structure of claim 8, Smith further discloses wherein a topmost surface of the S/D structure (source/drain 213, Para [ 0048]) is higher than a bottom surface of the gate spacer (left spacer 227, Para [ 0048]).
  
Allowable Subject Matter

Claims 3, 5-6, 10-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3. The gate-all-around structure of claim 2, wherein the inner spacer has a C- shaped structure.
 
Regarding claim 5.  The gate-all-around structure of claim 4, wherein the isolation layer is in direct contact with the S/D structure.  

Regarding claim 6. The gate-all-around structure of claim 4, further comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/071,110Docket No.: 0941-4036PUS4 Reply dated July 12, 2022Page 3 of 10 Reply to Office Action of April 14, 2022 an isolation structure formed over the substrate, wherein the isolation layer is higher than a top surface of the isolation structure.

Regarding claim 10.  The gate-all-around structure of claim 9, wherein the inner spacer has a C- shaped structure.  

Regarding claim 11.  The gate-all-around structure of claim 9, wherein the inner spacer is directly below the gate spacer.  

Regarding claim 12.  The gate-all-around structure of claim 8, further comprising: an isolation layer formed between the substrate and the nanostructures; and an isolation structure formed over the substrate, wherein the isolation layer is higher than a top surface of the isolation structure.  

Regarding claim 13. The gate-all-around structure of claim 12, wherein a portion of the gate structure is in direct contact with the isolation layer.

Regarding claim 21. The gate-all-around structure of claim 1, further comprising: a liner layer formed below the nanostructures, wherein the liner layer is in direct contact with the S/D structure.

Claims 15 and 17-20 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 

a S/D structure formed adjacent to the gate structure; and an inner spacer between the gate structure and the S/D structure, wherein the nanostructures extend beyond an outer sidewall of the inner spacer, and the inner spacer has a C-shaped structure, as recited claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898